Citation Nr: 1132848	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  06-11 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.  

2.  Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1981 to July 1984.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2005 and August 2006 rating decisions by the Newark, New Jersey and Columbia, South Carolina Department of Veterans Affairs (VA) Regional Offices (ROs).  Jurisdiction over this case was subsequently transferred to the VARO in Montgomery, Alabama, and that office forwarded the appeal to the Board.  

In February 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claim of service connection for a psychiatric disability, the Veteran claims he volunteered to prepare dead soldiers at the Rhein-Main Air Force Base in Germany, as a result of the October 1983 Beirut, Lebanon bombing on United States soldiers, for transportation back to the United States.  

The Board notes that when VA determines an examination or opinion is warranted, it must provide one that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In September 2004, the Veteran was afforded a VA examination.  The Board finds the examination is inadequate.  The diagnosis section of the report contains a diagnosis of PTSD, but the examiner also noted symptoms of major depression and that the Veteran's symptoms were more consistent with depression than schizophrenia.  The Veteran was subsequently diagnosed with schizoaffective disorder, dysthymic disorder, and schizophrenic, paranoid, and other psychotic disorders.  The September 2004 VA examiner did not address the non-PTSD psychiatric disorders or their etiology, and a new examination is required to remedy this deficiency.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).  Moreover, the September 2004 VA examiner did not review the claims file.  While lack of claims file review does not in and of itself render an examination report inadequate, such review should be required on the new examination.  

Regarding the Veteran's claim of service connection for a bilateral knee disability, the Board notes that he has identified outstanding private treatment records which are not associated with the record.  Specifically, he stated that he received treatment at a hospital in Manhattan, New York for his knees in the early-1990s.  See Board Hearing Transcript, page 5.  VA is obligated to request that the Veteran identify the custodian of these records and authorize their release and, if he does so, to make an attempt to secure these private treatment records.  38 C.F.R. § 3.159(c)(1).

In addition, the record shows that the Veteran receives ongoing VA treatment.  Records of VA treatment are constructively of record, may contain information pertinent to the Veteran's claims, and must be secured.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).

Finally, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided notice of what type of information and evidence was needed to substantiate his service connection claims, but was not notified of the criteria for establishing a disability rating or effective date of award.  Since this case is being remanded anyway, there is an opportunity to correct this notice defect.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA letter that requests that he identify the custodian of the private records to which he referred during the Board hearing (at a New York hospital in the early-1990s) and authorize their release.  If he does so, request the records.  If any identified provider does not respond, the Veteran should be advised in accordance with 38 C.F.R. § 3.159(e).  The letter should also contain appropriate notice in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2. Obtain any VA medical records since November 2009 (the date of the most recent VA treatment records available for review).  If any provider does not respond, the Veteran should be so advised, and reminded that ultimately it is his responsibility to ensure that any private records are secured.

3. The RO should then arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine whether he has any psychiatric disability that is related to his active service.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examination and report thereof must be in accordance with DSM-IV.  Following examination of the Veteran, and review of his claims file, the examiner must identify (by medical diagnosis) each psychiatric disability found, and opine for each psychiatric disability entity found whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service, to include the above-noted event during service.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and observations, and that his reports must be taken into account in formulating the requested opinion. 

The examiner must explain the rationale for all opinions.  

4. The RO should then readjudicate both claims.  If any matter remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


